Citation Nr: 0700760	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-21 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease of the cervical spine, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1955 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

The veteran's degenerative joint disease of the cervical 
spine is manifested by active forward flexion of the cervical 
spine of more than 15 degrees, a combined range of motion of 
the cervical spine of less than 170 degrees and no favorable 
ankylosis of the cervical spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected degenerative joint disease of 
the cervical spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was not provided compliant 
notice prior to the initial adjudication of his claim.  He 
was provided with the notice required by the VCAA, by letters 
mailed in January 2004, December 2005 and March 2006, to 
include notice that he should submit any pertinent evidence 
in his possession and notice with respect to the effective-
date element of the claim.  The Board notes that, even though 
the letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In response to his July 1979 claim for compensation, the 
veteran was afforded a VA orthopaedic examination in 
September 1979.  At the time of this examination, the veteran 
reported episodes of recurrent stiffness and soreness in the 
back of the neck.  X-ray results revealed narrowing of the 
disc space at C-4, C-5 levels.

In an October 1979  rating decision, the RO awarded the 
veteran service connection for degenerative joint disease of 
the cervical spine, C-2-3 and C-4-5, with an evaluation of 10 
percent, effective July 1, 1979.
In November 2003, the veteran filed a claim for an increased 
disability rating for his service-connected degenerative 
joint disease of the cervical spine.

In response to his November 2003 claim for an increased 
disability rating, the veteran was afforded a VA examination 
in February 2004.

The examiner noted the veteran's reports of pain, stiffness 
and weakness in the posterior cervical spine area with 
radicular pain into the trapezius and shoulder areas.  The 
veteran also reported that while sitting, he developed 
neuropathy symptoms with numbness and tingling in his 
forearms and finger areas.  The veteran described the pain he 
experienced as being fairly constant and aching to severe.  
According to the examiner's report, the veteran also reported 
that during flare-ups, his pain was at a level 5 on a scale 
of 0 to 10 and that the frequency and duration of the pain 
varied depending on the type of activity he was performing 
but that with any type of exertional activities such as 
lifting and reaching, the pain was present.  The veteran also 
reported that during flare-ups, he had difficulty utilizing 
his upper extremities.  The examiner also noted that the 
veteran was able to walk approximately one to one and a half 
miles with no reported unsteadiness or falls.

Upon functional assessment, the examiner noted that the 
veteran reported having some slight difficulty with dressing 
and washing and any home maintenance that involved any 
lifting or pushing and that with driving, there was some 
increased pain with movement of the head.  The veteran also 
reported that he was able to do yard work but that he 
utilized rest periods and that he was not able to water ski 
due to pain.  The veteran also reported that during the 12-
month period prior to his examination, he had been 
incapacitated secondary to his cervical spine disability for 
approximately 30-40 days.

On physical examination, there was normal configuration of 
the musculature and cervical spine; the veteran's posture was 
erect and his gait was steady.  The position of the head was 
in good alignment with the cervical spine and there were no 
abnormal curvatures of the spine.  The examiner also noted 
that there was symmetry in appearance with rest and motion of 
the musculature in the neck and trapezius area.

Range of motion of the cervical spine was as follows: 
flexion, 0 to 42, extension, 0 to 15, lateral flexion right, 
0 to 12, lateral flexion left, 0 to 8, right rotation, 0 to 
42, left rotation, 0 to 45.  The veteran reported pain with 
range of motion and the examiner noted that there was 
objective evidence of pain demonstrated, with increased 
muscle spasms and costovertebral tenderness present in the 
cervical spine area after range of motion.  The examiner also 
noted that with repetitive motion, there was increased pain.

The examiner also indicated that neurologically, there was 
diminished perception to vibratory stimuli in the right upper 
extremities; the C4, C5 and C6 intervention area but that 
there was intact perception to vibratory stimuli in the left 
upper extremity.  In addition, the examiner noted that the 
veteran was unable to elicit deep tendon reflexes of the 
upper extremities; motor strength testing was 5/5; with 
repetitive motion, strength was maintained albeit with 
complaints of increased pain; and heel and toe gait testing 
was unsteady.

The examiner diagnosed the veteran with degenerative bone and 
disc disease of the cervical spine.

In an April 2004 rating decision, the RO granted the veteran 
an increased disability rating of 20 percent for his service-
connected degenerative joint disease, C2-3 and C4-5, 
effective November 20, 2003.

In October 2004, the veteran filed a notice of disagreement 
with the RO's April 2004 rating decision, contending that he 
should be given a higher rating than 20 percent for his 
service-connected degenerative joint disease.

In a June 2005 rating decision, the RO granted the veteran an 
earlier effective date of September 26, 2003, for his 20 
percent evaluation for degenerative joint disease, C2-3 and 
C4-5.

In August 2005, the veteran filed a VA Form 9, substantive 
appeal with this Board, contending that due to a decrease in 
neck mobility and an increase in pain in the neck on 
movement, he needed a reevaluation of his disability.
In support of his claim for an increased disability rating, 
the veteran submitted an October 2005 statement from Michael 
E. Ehrlich, M.S., M.D. of the Green Clinic, summarizing test 
results for the veteran related to his back disability.  In 
his letter, Dr. Ehrlich indicates that a September 2005 
EMG/nerve conduction study revealed a bilateral C5-6 
radiculopathy, which implied nerve damage from both arms 
originating in the neck, and that an MRI of the veteran's 
cervical spine showed spinal cord impingement, C3-4 and C4-5, 
which according to Dr. Ehrlich, implied that the veteran's 
"spinal cord [was] being squeezed by three different bones 
in his neck, with severe degenerative changes, meaning severe 
arthritis."

The veteran also submitted medical records from the Green 
Clinic dated from August 2005 to September 2005.  These 
records indicate that in August 2005, X-ray results for the 
veteran's cervical spine revealed disc space narrowing at 
every level with anterior and posterior osteophyte formation.  
The August 2005 X-ray also revealed evidence of 
retrolisthesis of C4 with respect to C3 by approximately 5mm 
and bilateral narrowing of the neural foramina, most notable 
at C3 through C6.  The impression was severe degenerative 
changes of the cervical spine.  

An MRI of the cervical spine, conducted in September 2005, 
revealed evidence of mild anterior subluxation of C3 on C4 
vertebra, with narrowing of disc spaces from C2 to C7 level; 
discogenic changes noted at C3-4 and C4-5 levels; disc 
bulging at C2-3 level, causing mild impingement of the thecal 
sac and mild bilateral neural foraminal stenosis; at C3-4 
level, mild anterior subluxation of C3 on C4 vertebra with 
vertebral body spurring and disc bulging as well as 
ligamentum and facet hypertrophy, causing mild impingement of 
the spinal cord and moderate bilateral neural foraminal 
stenosis; at C4-5 level, there was disc bulging and vertebral 
body spurring with ligamentum and facet hypertrophy, causing 
mild impingement of the spinal cord with moderate bilateral 
neural foraminal stenosis; and at C5-6 level, there was disc 
bulging and vertebral body spurring, causing mild impingement 
of the thecal sac with moderate bilateral neural foraminal 
stenosis.  

The impression was spondylosis of the cervical spine with 
cord impingement at the C3-4 and C4-5 levels.

In April 2006, the veteran was afforded another VA 
examination.  At that time, the veteran reported experiencing 
mild fatigue, moderate stiffness in the neck, mild weakness 
in the neck, and moderate pain in the neck which occurred on 
a daily basis and radiating pain in the shoulders.  The 
veteran also reported experiencing weekly flare-ups of severe 
pain caused by overexertion and twisting, which lasted for 
hours and made it impossible for him to do anything until the 
pain subsided.

On physical examination, the veteran had normal posture and 
head position and there was symmetry in his appearance.  His 
gait was normal and there was no ankylosis of the cervical or 
thoracolumbar spine.  The examiner also noted that there was 
no objective evidence of spasms, atrophy, guarding, pain with 
motion, tenderness or weakness on the right or left sides.

On active range of motion testing, the veteran demonstrated 
flexion of 0 to 40 degrees, with pain beginning at 35 degrees 
and ending at 40 degrees; extension of 0 to 15 degrees, with 
pain beginning at 1 degree and ending at 15 degrees; left 
lateral flexion of 0 to 10 degrees, with pain beginning at 1 
degree and ending at 10 degrees; right lateral flexion of 0 
to 15 degrees, with pain beginning at 1 degree and ending at 
15 degrees; left lateral rotation of 0 to 42 degrees, with 
pain beginning at 1 degree and ending at 42 degrees; and 
right lateral rotation, with pain beginning at 1 degree and 
ending at 40 degrees.

On passive range of motion testing, the veteran demonstrated 
flexion of 0 to 45 degrees, with pain beginning at 1 degree 
and ending at 45 degrees; extension of 0 to 17 degrees, with 
pain beginning at 1 degree and ending at 17 degrees; left 
lateral flexion of 0 to 13 degrees, with pain beginning at 1 
degree and ending at 13 degrees; right lateral flexion of 0 
to 15 degrees, with pain beginning at 1 degree and ending at 
15 degrees; left lateral rotation, with pain beginning at 1 
degree and ending at 45 degrees; and right lateral rotation 
of 0 to 46 degrees, with pain beginning at 1 degree and 
ending at 46 degrees.

The veteran was able to demonstrate straight-leg raising from 
0 to 35 degrees on the left and 0 to 40 degrees on the right.  
There was objective evidence of pain on motion and the 
examiner noted that there was an increase in pain, weakness, 
fatigue and lack of endurance after repetitive motion.  
However, there was no increase in incoordination after 
repetitive motion and there was 0 degrees of loss of range of 
motion after repetitive motion.  

An MRI of the cervical spine done in conjunction with the 
examination revealed evidence of mild anterior subluxation of 
C3 on C4 vertebra with narrowing of disc spaces from the C2 
to C7 level.  There were discogenic changes noted at the C3-4 
and C4-5 levels.  At the C2-3 level, there was disc bulging 
causing mild impingement of the thecal sac and mild bilateral 
neural foraminal stenosis.  At the C3-4 level, there was mild 
anterior subluxation of C3 on C4 vertebra with vertebral body 
spurring and disc bulging as well as ligamentum and facet 
hypertrophy causing mild impingement of the spinal cord and 
moderate bilateral neural foraminal stenosis.  At the C4-5 
level, there was disc bulging and vertebral body spurring 
with ligamentum and facet hypertrophy causing mild 
impingement of the spinal cord with moderate bilateral neural 
foraminal stenosis.  At the C5-6 level, there was disc 
bulging and vertebral body spurring causing mild impingement 
of the thecal sac with moderate bilateral neural foraminal 
stenosis.  The impression was spondylosis of the cervical 
spine with cord impingement at the C3-4 and C4-5 levels.

The examiner's diagnosis was degenerative joint disease, C2-3 
and C4-5 bilateral cervical radiculopathy.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  A 20 percent disability evaluation 
is appropriate for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted with forward flexion of the 
forward flexion of the cervical spine greater than 30 degrees 
but no greater than 40 degrees; combined range of motion of 
the cervical spine to 170 degrees but no greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
with vertebral fraction with loss of 50 percent or more of 
the height.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that although the veteran reported 
in February 2004 that he had missed approximately 30-40 days 
of work due to his back disability, the evidence does not 
show that the veteran has had an incapacitating episode 
necessitating bedrest prescribed by a physician since his 
discharge from active duty in June 1979.

Entitlement to a rating in excess of 20 percent under the 
revised general rating formula for rating the spine requires 
evidence of forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the cervical spine.  
Throughout the pendency of this appeal, the veteran has 
demonstrated forward flexion of at least 40 degrees and there 
has never been a finding of favorable ankylosis of the 
cervical spine.  

With regard to the Deluca factors, the Board finds that the 
current 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
During the April 2006 VA examination, the veteran reported 
that his disability caused him moderate difficulty with daily 
chores, mild difficulty with shopping, severe difficulty with 
exercising and recreation, and prevented him from 
participating in sports activities.  He also reported 
experiencing weekly flare-ups of severe back pain that would 
last for hours, which prevented him from doing anything until 
the pain subsided.  However, the examiner also noted that the 
veteran did not have any limitation on walking and that he 
did not experience any functional impairment related to daily 
feeding, bathing, dressing, toileting or grooming activities 
due to his disability.  The veteran was also able to walk on 
his toes and heels and tandem walk during the April 2006 
examination and the examiner noted that during the previous 
12-month period, he had not had any episodes of 
incapacitation or been prescribed bedrest.  Furthermore, 
there was no functional impairment on the veteran's 
occupation because the veteran was not employed.

The Board has also considered the diagnostic codes for 
evaluating impairment of the sciatic nerve group, 38 C.F.R. § 
4.124a, Diagnostic Codes 8520 (2005), and the criteria for 
evaluating intervertebral disc syndrome, however, the Board 
has determined that those provisions are not applicable in 
this case.  While the veteran alleges that he has moderate 
radiating pain in his shoulders, the objective evidence does 
not demonstrate the presence of intervertebral disc syndrome 
or radiculopathy.  In this regard, the Board acknowledges 
that the April 2006 examiner diagnosed the veteran with 
bilateral cervical radiculopathy, but this diagnosis was 
clearly based on the history reported by the veteran.  The 
sensory examination conducted during the April 2006 
examination revealed normal sensation in both the right and 
left upper and lower extremities and the reflex examination 
conducted at the same time was normal for both the right and 
left arms.  The veteran was able to walk on his heels and 
toes and tandem walk.  Deep tendon reflexes in the upper and 
lower extremities were 2+; there was a 2 point discrimination 
of sharp and dull in upper and lower  extremities and motor 
strength was 5+/5+ in the upper and lower extremities.  The 
examiner failed to identify any objective evidence of 
radiculopathy or impairment of the sciatic nerve.  
Accordingly, the disability does not warrant a rating in 
excess of 20 percent under Diagnostic Code 5293 or a separate 
compensable rating for neurological impairment.


The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

An disability rating in excess of 20 percent for degenerative 
joint disease of the cervical spine is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


